TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2017



                                      NO. 03-16-00614-CV


                                         J. V., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
        REVERSED AND REMANDED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on March 14, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. Because

appellee is indigent and unable to pay costs, no adjudication of costs is made.